665 S.E.2d 741 (2008)
CURL, et al.
v.
AMERICAN MULTIMEDIA, et al.
No. 21P08.
Supreme Court of North Carolina.
August 26, 2008.
Guy W. Crabtree, Mark E. Fogel, Durham, for Earl Brown & Emma Brown.
James F. Hopf, Greenville, for Curl.
J. William Blue, Jr., Chapel Hill, Robert J. King, III, Alexander Elkan, Greensboro, for American Multimedia, et al.
The following order has been entered on the motion filed on the 9th day of July 2008 by Plaintiffs (Curl & Boger) to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 26th day of August 2008."